 

 EXHIBIT 10.10    

 
SPECIAL PERFORMANCE SHARES DEFERRED STOCK AGREEMENT PURSUANT TO
THE DOW CHEMICAL COMPANY 1988 AWARD AND OPTION PLAN
 
 
The Dow Chemical Company (“the Company” or “Dow”) has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 1988 Award and Option Plan (“the Plan”). This document is
referred to herein as “this Agreement.” Terms that are used herein and defined
in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.
 
 
TERMS AND CONDITIONS
 
 
1.
This Agreement is in all respects subject to the provisions of the Plan, as the
Plan may be amended from time to time. The Plan is incorporated by reference. In
the event of any conflict between this Agreement and the Plan, as the Plan may
be amended from time to time, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.

 
2.
The target number of performance shares of Deferred Stock you are awarded under
this Agreement (“Target Shares”) is outlined in the accompanying award letter
with _____ as the effective date of the grant. Shares are earned over a two-year
period beginning _____ and ending on _____ (the "Performance Period"). The
maximum number of shares that can be earned totals _____ percent of Target
Shares.

 
3.
The total number of shares earned under this grant will be determined and
released into your account on _____. Prior to issuance and delivery of the
Deferred Stock you shall have no rights as a stockholder with respect to the
Deferred Stock earned under this Agreement. In each year prior to issuance and
delivery, you (or your successors) shall make arrangements satisfactory to the
Compensation and Leadership Development Committee for the payment of any taxes
required to be withheld in connection with your right to shares of Deferred
Stock under all applicable laws and regulations of any governmental authority,
whether federal, state or local and whether domestic or foreign. The Company and
its Subsidiaries or Affiliates (collectively and individually a “Dow Company”)
and their directors, officers, employees, or agents shall not be liable for any
delay in issuance or receipt of any shares pursuant to this Agreement.

 
4.
This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death or disability. Such forfeiture includes forfeiture if you
retire or otherwise leave the Company voluntarily.  The Compensation and
Leadership Development Committee or their delegate have the authority, however,
to provide for the continuation of such rights in whole or in part despite such
a termination and forfeiture whenever, in their sole judgment, it is determined
that such continuation is in the best interests of the Company.  If you take a
leave of absence from a Dow Company, for any reason, your award under this
Agreement will be subject to the leave of absence policy established by the
Compensation and Leadership Development Committee for Plan awards.  You shall be
considered to be disabled for the purposes of this Agreement in the event you,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which can be expected to last for a continuous
period of not less than 12 months, are receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan or
arrangement covering employees of the Company.  Your death or disability shall
not accelerate the time of payment of Deferred Stock under this Agreement.

 
5.
For each Dow Common Stock dividend record date between _____ and _____, an
account in your name will be credited with a sum of money equal to the amount
that you would have received in dividends if the Shares Earned had been issued
to you (the "Dividend Equivalents"). The Dividend Equivalents associated with
each share delivered to you pursuant to Section 3 will be paid in cash to you as
additional compensation on a date between _____ and _____. Awardees regularly
paid compensation by a Dow Company in other than U.S. dollars will receive such
payment of Dividend Equivalents converted from U.S. dollars at the Dow
inter-company trading rate in effect at the time of delivery.

 
6.
The Company is under no obligation to grant you the right to receive any cash
payment under any law, federal, local, domestic or foreign.

 
7.
Your right to future issuance and delivery of Deferred Stock may not be sold,
pledged, assigned or otherwise transferred (except as hereinafter provided) and
any attempt to sell, pledge, assign or otherwise transfer shall be void and your
rights to Deferred Stock shall therefore be forfeited. Your right to such future
issuance and delivery shall, however, be transferable by will or pursuant to the
laws of descent and distribution or you may make a written designation of a
beneficiary on the form prescribed by the Company, which beneficiary (if any)
shall succeed to your rights under this Agreement in the event of your death.

 
8.
Upon the occurrence of a Change of Control as defined in the Plan, your right to
receive the number of shares of Performance Shares credited to your account
under this Agreement shall not be forfeitable under any circumstances, and your
Performance Shares will generally continue to be delivered based on the original
deferral period schedule and Payment Date. If you also experience an involuntary
Separation from Service from Dow or an affiliate thereof within two years
following a Change of

 

 
141

--------------------------------------------------------------------------------

 
 
 
Control, and prior to the Payment Date, the Company shall deliver the
Performance Shares credited to your account to you on the 30th day following
such Separation from Service.  Shares credited to Awardees account will be
determined based on reported company performance prior to the date of Separation
from Service.

 
9.
If at any time during the term of this Agreement you engage in any act of Unfair
Competition (as defined below), this Agreement shall terminate effective on the
date on which you enter into such act of Unfair Competition, unless terminated
sooner by operation of another term or condition of this Agreement or the Plan.
In addition, if at any time within three years after issuance and delivery of
this Deferred Stock you engage in any act of Unfair Competition, you shall
promptly pay to the Company the Fair Market Value of Shares Earned and Dividend
Equivalents paid. The Compensation and Leadership Development Committee shall,
in its sole discretion, determine when any act of Unfair Competition has
occurred, and the determination of the Compensation and Leadership Development
Committee shall be final and binding as to all parties. For purposes of this
Agreement, the term “Unfair Competition” shall mean and include activity on your
part that is in competition with a Dow Company or is or may be harmful to the
interests of a Dow Company, including but not limited to conduct related to your
employment for which either criminal or civil penalties against you may be
sought, or your acceptance of employment with an employer that is in competition
with a Dow Company.

 
10.
In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Target Shares credited to your
account on the books of the Company as deemed appropriate.

 
11.
Nothing contained in this Agreement shall confer or be deemed to confer upon you
any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefore.

 
12.
This document shall constitute a Performance Shares Deferred Stock Agreement
between the Company and you, and this Agreement shall be deemed to have been
made on _____. To the extent that federal laws do not otherwise control, this
Agreement shall be governed by the laws of the state of Delaware and construed
accordingly. Subject to earlier termination by operation of another term or
condition of this Agreement or the Plan, this Agreement will expire when Shares
Earned are delivered or when it is determined by the Compensation and Leadership
Development Committee that the Company’s strategic financial performance
objectives have not been achieved, whichever date is earlier. You may choose to
reject this award by written notice delivered to the Compensation and Leadership
Development Committee of the Company within ninety days of your receipt of this
instrument. Individuals who reject this Deferred Stock will not receive
additional cash or non-cash compensation in lieu of the Deferred Stock.

 
 
142

--------------------------------------------------------------------------------

 
